Exhibit 10.1
THIRD AMENDMENT TO CREDIT AGREEMENT
FIRST AMENDMENT TO PLEDGE AND SECURITY AGREEMENT
THIS THIRD AMENDMENT TO CREDIT AGREEMENT and FIRST AMENDMENT TO PLEDGE AND
SECURITY AGREEMENT (this “Amendment”), dated as of February 2, 2010, is entered
into by and among CORE-MARK HOLDING COMPANY, INC. (“Holdings”), CORE-MARK
INTERNATIONAL, INC. (“International”), CORE-MARK HOLDINGS I, INC. (“Holdings
I”), CORE-MARK HOLDINGS II, INC. (“Holdings II”), CORE-MARK HOLDINGS III, INC.
(“Holdings III”), CORE-MARK MIDCONTINENT, INC. (“Midcontinent”), CORE-MARK
INTERRELATED COMPANIES, INC. (“Interrelated”), HEAD DISTRIBUTING COMPANY
(“Head”), MINTER-WEISMAN CO. (“Minter-Weisman”; each of Holdings, International,
Holdings I, Holdings II, Holdings III, Midcontinent, Interrelated, Head and
Minter-Weisman shall be a “Borrower”, International shall be the “Canadian
Borrower” and collectively such entities shall be the “Borrowers”), the parties
hereto as lenders (each individually, a “Lender” and collectively, the
“Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent for the Lenders
(in such capacity, “Administrative Agent”), JPMORGAN CHASE BANK, N.A. and BANK
OF MONTREAL, as Co-Lead Arrangers, JPMORGAN CHASE BANK, N.A., BANK OF MONTREAL
and WACHOVIA CAPITAL FINANCE CORPORATION (WESTERN), as Joint Bookrunners, BANK
OF MONTREAL and WACHOVIA CAPITAL FINANCE CORPORATION (WESTERN), as
Co-Syndication Agents, and BANK OF AMERICA, N.A., as Documentation Agent.
RECITALS

  A.   Borrowers, Administrative Agent and the Lenders have previously entered
into (i) that certain Credit Agreement, dated as of October 12, 2005, as amended
or otherwise modified prior to the date hereof by that certain First Amendment
to Credit Agreement, dated as of December 4, 2007, that certain Second Amendment
to Credit Agreement, dated as of March 12, 2008, and that certain letter
agreement to Credit Agreement, dated January 31, 2009 (the “Existing Credit
Agreement”, and as amended by this Amendment and as the same may be further
amended, supplemented, amended and restated or otherwise modified from time to
time in accordance with its terms, the “Credit Agreement”) and (ii) that certain
Pledge and Security Agreement, dated as of October 12, 2005 (as the same may be
modified, supplemented or amended from time to time, the “Security Agreement”),
pursuant to which the Lenders have made certain loans and financial
accommodations available to Borrowers. Terms used herein without definition
shall have the meanings ascribed to them in the Existing Credit Agreement.    
B.   Borrowers have requested that Administrative Agent and the Lenders amend
the Existing Credit Agreement and the Security Agreement and Administrative
Agent and the Lenders are willing to amend the Existing Credit Agreement and the
Security Agreement pursuant to the terms and conditions set forth herein.     C.
  Each Borrower is entering into this Amendment with the understanding and
agreement that, except as specifically provided herein, none of Administrative
Agent’s or any Lender’s rights or remedies as set forth in the Existing Credit
Agreement and the other Loan Documents are being waived or modified by the terms
of this Amendment.

 

 



--------------------------------------------------------------------------------



 



AGREEMENT
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

  1.   Amendments to Existing Credit Agreement.     (a)   The following
definitions are hereby added to Section 1.01 of the Existing Credit Agreement in
the appropriate alphabetical order:

“Canadian Qualified Lender” means a financial institution that is listed on
Schedule I, II, or III of the Bank Act (Canada) or is not a foreign bank for
purposes of the Bank Act (Canada), and if such financial institution is not
resident in Canada and is not deemed to be resident in Canada for purposes of
the Income Tax Act (Canada), that financial institution deals at arm’s length
with Canadian Borrower for purposes of the Income Tax Act (Canada).
“Commitment Fee Rate” means, for any day, the per annum rate set forth below,
based upon the Line Usage for the prior calendar quarter:

                      Commitment Fee   Level   Line Usage   Rate   I  
Greater than 33%
    0.50 % II  
Less than or equal to 33%
    0.625 %

The Commitment Fee Rate set forth above shall be increased or decreased based
upon the Line Usage for the prior calendar quarter, as determined by
Administrative Agent.
“Line Usage” means, for any period, the percent equal to (a) the average daily
aggregate amount of outstanding Revolving Exposure for all Lenders for such
period divided by (b) the average aggregate amount of Revolving Commitments for
all Lenders during such period.
“Suppressed Availability” means, as of any date of determination, the result (so
long as it is a positive number) of (a) the Borrowing Base as of such date,
minus (b) the total Revolving Commitments as of such date; if the result of the
foregoing is a negative number, then Suppressed Availability is zero.
“Third Amendment” means, that certain Third Amendment to Credit Agreement and
First Amendment to Pledge and Security Agreement, dated as of February 2, 2010,
by and among the Borrowers, the Lenders party thereto and the Administrative
Agent.
“Third Amendment Effective Date” means the “Third Amendment Effective Date” as
defined in the Third Amendment.

 

2



--------------------------------------------------------------------------------



 



  (b)   The definition of “Alternate Base Rate” in Section 1.01 of the Existing
Credit Agreement is hereby amended and restated to read in its entirety as
follows:

“ “Alternate Base Rate” means, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted LIBO
Rate for a one month Interest Period on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1%, provided that,
for the avoidance of doubt, the Adjusted LIBO Rate for any day shall be based on
the rate appearing on the Reuters Screen LIBOR01 Page (or on any successor or
substitute page) at approximately 11:00 a.m. London time on such day (without
any rounding). Any change in the Alternate Base Rate due to a change in the
Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.”

  (c)   The definition of “Applicable Rate” in Section 1.01 of the Existing
Credit Agreement is hereby amended and restated to read in its entirety as
follows:

“ “Applicable Rate” means (x) at all times prior to the Third Amendment
Effective Date, the margin determined in accordance with the terms of the
Existing Credit Agreement (as defined in the Third Amendment), and (y) from and
after the Third Amendment Effective Date, for any day, with respect to any
Eurodollar Revolving Loan or CDOR Revolving Loan, or with respect to the
participation fees payable under Section 2.12(b) hereof, as the case may be, the
applicable rate per annum set forth below under the caption “Eurodollar Spread”
or “CDOR Spread”, as the case may be, based upon Holdings’ consolidated EBITDA
for the trailing 12 month period as of the most recent determination date:

          Eurodollar Spread EBITDA   and CDOR Spread
Category 1
≥$90,000,000
  2.75%
 
   
Category 2
<$90,000,000
≥$80,000,000
  3.00%
 
   
Category 3
<$80,000,000
≥$65,000,000
  3.25%
 
   
Category 4
<$65,000,000
  3.50%

 

3



--------------------------------------------------------------------------------



 



For purposes of the foregoing, (a) the initial Applicable Rate as of the Third
Amendment Effective Date shall be the applicable rate per annum set forth above
in Category 3, (b) thereafter, the Applicable Rate shall be determined as of the
end of each fiscal quarter of Holdings based upon Holdings’ annual or quarterly
consolidated financial statements delivered pursuant to Section 5.01, commencing
with the later of (i) delivery of the quarterly consolidated financial
statements for the fiscal quarter ending December 31, 2009, or (ii) 90 days
after the Third Amendment Effective Date, and (c) each change in the Applicable
Rate resulting from a change in EBITDA shall be effective during the period
commencing on and including the date of delivery to the Administrative Agent of
such consolidated financial statements indicating such change and ending on the
date immediately preceding the effective date of the next such change, provided
that if the Borrowers fail to deliver the annual or quarterly consolidated
financial statements required to be delivered by them pursuant to Section 5.01
(and if no waiver or consent with respect thereto has been delivered) EBITDA
shall be deemed to be in the Category that is one Category higher than the
Category corresponding to EBITDA reported by Holdings in its most recently
delivered required financial statements at the option of the Administrative
Agent or at the request of the Required Lenders, during the period from the
expiration of the time for delivery thereof until such consolidated financial
statements are delivered.”

  (d)   The definition of “Borrowing Base” in Section 1.01 of the Existing
Credit Agreement is hereby amended and restated to read in its entirety as
follows:

“ “Borrowing Base” means, at any time, the sum of (a) the product of (i) 85%
multiplied by (ii) the Borrower’s Eligible Accounts at such time minus the
Dilution Reserve, plus (b) the lesser of (i) the product of (x) 65% multiplied
by (y) the Borrower’s Eligible Inventory (excluding Eligible Inventory
consisting of unaffixed tax stamps), valued at the lower of cost or market
value, determined on a first-in-first-out basis, at such time, and (ii) the
product of (x) 85% multiplied by (y) the Net Orderly Liquidation Value of the
Borrower’s Inventory identified as “eligible” in the most recent inventory
appraisal ordered by the Administrative Agent (excluding Eligible Inventory
consisting of unaffixed tax stamps), plus (c) 90% of Eligible Unaffixed Tax
Stamps on hand, plus (d) 100% of unrestricted cash and cash equivalents held at,
and subject to a first-priority lien in favor of, the Administrative Agent,
minus (e) Collateral Reserves; provided that up to two times per calendar year
(but never more than once in any six-month period or more than a total of
60 days during any calendar year), the Borrowers may include in the Borrowing
Base an Inventory overadvance in an amount not to exceed either (i) $5,000,000
more than the Inventory component of the Borrowing Base from time to time under
clause (b) above or (ii) an additional 5% of the Net Orderly Liquidation Value
of the Borrowers’ Inventory identified as “eligible” in the most recent
inventory appraisal ordered by the Administrative Agent above the Inventory
component of the Borrowing Base from time to time under clause (b) above. The
Borrowing Base at any time shall be determined by reference to the most recent
Borrowing Base Certificate delivered to the Administrative Agent pursuant to
Section 5.01(g) of this Agreement.”

  (e)   The definition of “Canadian Tobacco Tax Reserve” in Section 1.01 of the
Existing Credit Agreement is hereby amended and restated to read in its entirety
as follows:

 

4



--------------------------------------------------------------------------------



 



“ “Canadian Tobacco Tax Reserve” means a Reserve for Canadian tobacco tax
liabilities net of or less restricted cash specifically reserved for such
purpose and less the notional value of standby letters of credit specifically
issued for such purpose which Reserve will constitute a Collateral Reserve on
the Effective Date, provided that in the event that either (a) a Default or
Event of Default has occurred and is continuing or (b) Availability is less than
$60,000,000, such Reserve shall constitute an Exposure Reserve; provided,
however, that Administrative Agent may, in its sole discretion, continue to
treat such Reserve as a Collateral Reserve for up to sixty (60) consecutive days
in any calendar year so long as: (i) no Default or Event of Default has occurred
and is continuing during such period; (ii) Suppressed Availability exceeds
$50,000,000 at all times during such period; (iii) Availability is greater than
$10,000,000 at all times during such period; and (iv) Borrowers have not
exercised their rights to increase the Revolving Commitments to $300,000,000
under Section 2.21 prior to or during such period.”

  (f)   The definition of “Eligible Equipment” in Section 1.01 of the Existing
Credit Agreement is hereby deleted in its entirety.     (g)   The definition of
“Maturity Date” in Section 1.01 of the Existing Credit Agreement is hereby
amended and restated to read in its entirety as follows:

“ “Maturity Date” means February 2, 2014 or any earlier date on which the
Commitments are reduced to zero or otherwise terminated pursuant to the terms
hereof.”

  (h)   Clause (e) of the definition of “Permitted Acquisition” in Section 1.01
of the Existing Credit Agreement is hereby amended and restated in its entirety
as follows:

“(e) the aggregate purchase price (whether in cash, notes or any other form of
non-equity consideration) of all Acquisitions made after the Third Amendment
Effective Date shall not exceed $125,000,000 in the aggregate; provided,
however, that if at the effective date of any proposed Acquisition that
otherwise meets the requirements of this definition of “Permitted Acquisitions”,
the Borrowers have pro forma Availability (on both a 60-day look-back and a
60-day look-forward basis and including all non-equity consideration given in
connection with such Acquisition as having been paid in cash at the time of
making such Acquisition) not less than $100,000,000, such Acquisition shall not
be counted against this $125,000,000 total basket;”

  (i)   The definition of “PP&E Component” in Section 1.01 of the Existing
Credit Agreement is hereby deleted in its entirety.     (j)   The definition of
“Revolving Commitment” in Section 1.01 of the Existing Credit Agreement is
hereby amended and restated to read in its entirety as follows:

“ “Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans and to acquire participations in Letters of
Credit, Overadvances and Swingline Loans hereunder, expressed as an amount
representing the maximum possible aggregate amount of such Lender’s Revolving
Exposure hereunder, as such commitment may be (a) increased from

 

5



--------------------------------------------------------------------------------



 



time to time pursuant to Section 2.21 and (b) reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Section 9.04;
provided that the aggregate Revolving Commitments shall not at any time exceed
$300,000,000. The initial amount of each Lender’s Revolving Commitment is set
forth on the Commitment Schedule, or in the Assignment and Assumption pursuant
to which such Lender shall have assumed its Revolving Commitment, as applicable.
The aggregate amount of the Lenders’ Revolving Commitments as of the Third
Amendment Effective Date is $200,000,000. The Revolving Commitments include the
Canadian Revolving Commitments available pursuant to the Canadian Subfacility in
an aggregate amount not to exceed Cdn.$110,000,000.”

  (k)   The first sentence of Section 2.12(a) of the Existing Credit Agreement
is hereby amended and restated to read in its entirety as follows:

“The Borrowers agree to pay to the Administrative Agent for the account of each
Lender an unused commitment fee, which shall accrue (x) at all times prior to
the Third Amendment Effective Date, at the rate provided in the Existing Credit
Agreement (as defined in the Third Amendment) and (y) from and after the Third
Amendment Effective Date, at the Commitment Fee Rate on the average daily amount
of the Available Revolving Commitment of such Lender during the period from and
including the Effective Date to but excluding the date on which the Lenders’
Revolving Commitments terminate.”

  (l)   The first sentence of Section 2.12(b) of the Existing Credit Agreement
is hereby amended and restated to read in its entirety as follows:

“The Borrowers agree to pay (i) to the Administrative Agent for the account of
each Revolving Lender (who is not a Canadian Lender) a participation fee with
respect to its participations in Letters of Credit, which shall accrue (A) with
respect to standby Letters of Credit, (x) at all times prior to the Third
Amendment Effective Date, at the rate provided in the Existing Credit Agreement
(as defined in the Third Amendment) and (y) from and after the Third Amendment
Effective Date, at a rate equal to the Applicable Rate used to determine the
interest rate applicable to Eurodollar Revolving Loans minus 0.50% on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) and (B) with respect to
documentary Letters of Credit, (x) at all times prior to the Third Amendment
Effective Date, at the rate provided in the Existing Credit Agreement (as
defined in the Third Amendment) and (y) from and after the Third Amendment
Effective Date, at a rate equal to the Applicable Rate used to determine the
interest rate applicable to Eurodollar Revolving Loans minus 0.50% on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements), in each case during the period
from and including the Effective Date to but excluding the later of the date on
which such Lender’s Revolving Commitment terminates and the date on which such
Revolving Lender ceases to have any LC Exposure, and (ii) to the Issuing Bank a
fronting fee, which shall accrue (x) at all times prior to the Third Amendment
Effective Date, at the rate provided in the Existing Credit Agreement (as
defined in the Third Amendment) and (y) from and after the Third Amendment
Effective Date, at the rate of 0.125% per annum (or such other rate

 

6



--------------------------------------------------------------------------------



 



as agreed to between Borrowers and the applicable Issuing Bank) on the average
daily amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date of termination of the
Revolving Commitments and the date on which there ceases to be any LC Exposure,
as well as the Issuing Bank’s standard fees (including standard fees with
respect to the Existing Letters of Credit) with respect to the issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder.”

  (m)   The first sentence of Section 2.21(a) of the Existing Credit Agreement
is hereby amended and restated to read in its entirety as follows:

“Provided there exists no Default or Event of Default, upon notice to the
Administrative Agent (which shall promptly notify the Lenders), the Borrowers
may from time to time request an increase in the aggregate Revolving Commitments
by an amount not less than $10,000,000 for any such increase and not exceeding
$100,000,000 for all such increases; provided that any increase in the aggregate
Revolving Commitments pursuant to this Section 2.21 shall not result in an
increase in the amount of any of the subfacilities contained in this Agreement.”

  (n)   Section 5.01(g) of the Existing Credit Agreement is hereby amended and
restated to read in its entirety as follows:

“(g) as soon as available but in any event within 20 days of the end of each
calendar month, and at such other times as may be necessary to re-determine
availability of Advances hereunder or as may be requested by the Administrative
Agent, as of the period then ended, a Borrowing Base Certificate and supporting
information in connection therewith, together with any additional reports with
respect to the Borrowing Base as the Administrative Agent may reasonably
request; provided that (A) at the option of the Borrowers at any time or (B) at
the request of the Administrative Agent in the event that either (x) an Event of
Default has occurred and is continuing or (y) Availability is less than
$35,000,000 (subject to Availability increases to more than $35,000,000 as set
forth in Section 6.13), the reports required pursuant to this clause will be
delivered by Wednesday of each calendar week (for the calendar week most
recently ended) or more frequently;”

  (o)   Section 5.01(h)(iii) of the Existing Credit Agreement is hereby amended
and restated in its entirety as follows:

“(iii) a worksheet of calculations prepared by the Administrative Borrower to
determine Eligible Accounts and Eligible Inventory, such worksheets detailing
the Accounts and Inventory excluded from Eligible Accounts and Eligible
Inventory and the reason for such exclusion; and”

  (p)   Section 5.01(j)(iii) of the Existing Credit Agreement is hereby amended
and restated in its entirety as follows:

“(iii) [Intentionally Omitted]”

 

7



--------------------------------------------------------------------------------



 



  (q)   Section 5.09 of the Existing Credit Agreement is hereby amended and
restated in its entirety as follows:

“SECTION 5.09. Insurance. Each Loan Party will, and will cause each Subsidiary
to, maintain with financially sound and reputable carriers having a financial
strength rating of at least A- by A.M. Best Company insurance in such amounts
and against such risks (including loss or damage by fire and loss in transit;
theft, burglary, pilferage, larceny, embezzlement, and other criminal
activities; business interruption; and general liability) and such other
hazards, as is customarily maintained by companies of established repute engaged
in the same or similar businesses operating in the same or similar locations.
The Borrowers will furnish to the Administrative Agent, upon request,
information in reasonable detail as to the insurance so maintained.”

  (r)   Section 5.11 of the Existing Credit Agreement is hereby amended and
restated to read in its entirety as follows:

“SECTION 5.11. Appraisals and Field Examinations. At any time that the
Administrative Agent reasonably requests, the Borrowers and the Subsidiaries
will (a) provide the Administrative Agent with appraisals or updates thereof of
their Inventory from an appraiser selected and engaged by the Administrative
Agent, and prepared on a basis satisfactory to the Administrative Agent, such
appraisals and updates to include, without limitation, information required by
applicable law and regulations; and (b) permit the Administrative Agent to
conduct a field examination of the Collateral and business operations of the
Borrowers and the Subsidiaries; provided, however, that if no Default or Event
of Default has occurred and is continuing, only one such appraisal per calendar
year and two such field examinations per calendar year shall be at the sole
expense of the Loan Parties (it being understood that any appraisals or field
examinations commenced while a Default or Event of Default exists shall be at
the sole expense of the Loan Parties). Notwithstanding the forgoing,
Administrative Agent may, in its sole discretion, waive an appraisal of the
Inventory and one field examination in any calendar year where Availability has
been in excess of $100,000,000 for ninety (90) consecutive days.”

  (s)   Section 6.02(i) of the Existing Credit Agreement is hereby amended and
restated to read in its entirety as follows:

“(i) Liens arising under operating leases on Equipment.”

  (t)   Section 6.08(a)(v) of the Existing Credit Agreement is hereby amended
and restated to read in its entirety as follows:

“(v) the Borrowers may make stock repurchases in an aggregate amount after the
Third Amendment Effective Date not to exceed $30,000,000, and”

 

8



--------------------------------------------------------------------------------



 



  (u)   Section 6.12 of the Existing Credit Agreement is hereby amended and
restated to read in its entirety as follows:

“Section 6.12. Interest Deduction The Canadian Borrower will not, in respect of
any fiscal year ending in or prior to 2008, without delivering to the
Administrative Agent prior notice of such proposed deduction and evidence of
compliance with all Canadian withholding tax requirements arising in connection
with such proposed deduction, claim a deduction for any interest or other
amounts paid to the Administrative Agent in respect of the Loans (excluding
Canadian Revolving Loans and the Canadian Swingline Loans) in computing its
taxable income earned in Canada for purposes of the Income Tax Act (Canada).”

  (v)   Section 6.13 of the Existing Credit Agreement is hereby amended and
restated to read in its entirety as follows:

“SECTION 6.13. Fixed Charge Coverage Ratio. In the event that at any time the
Borrowers have Availability less than $30,000,000, the Borrowers will not permit
the Fixed Charge Coverage Ratio of Holdings and its consolidated Subsidiaries,
determined as of the end of each fiscal quarter of Holdings (for the period of
four consecutive fiscal quarters ending on such date), beginning with the fiscal
quarter of Holdings most recently ended on the date that Availability was first
less than $30,000,000, to be less than 1.1 to 1.0; provided, however, that if,
at any time after this Section 6.13 has been triggered, the Borrowers maintain
(i) average Availability greater than or equal to $35,000,000 for a 90-day
period and (ii) Availability not less than $30,000,000 at all times during such
90-day period, the requirements of this Section 6.13 shall no longer be deemed
to be triggered.”

  (w)   The following paragraph contained in Article VIII of the Existing Credit
Agreement is hereby deleted in its entirety:

“Each Canadian Lender (including, without limitation, any assignee or transferee
of all or any part of any of the Obligations owing by the Canadian Borrower)
that is not a Canadian resident, or an “authorized foreign bank” (as such term
is defined in the Income Tax Act (Canada)), for Canadian tax purposes shall
deliver to the Administrative Agent (if it is then permitted to do so under law)
two original copies (one for the Borrower) of such other form or forms as may be
required under a Canadian tax treaty or any provision of Canadian federal or
provincial law as a condition to or exemption from, or reduction of, Canadian
withholding tax, if such Lender is so qualified. Such Canadian Lender agrees to
promptly notify the Administrative Agent of any change in circumstances which
would modify or render invalid any claimed exemption or reduction.”

  (x)   The second to last paragraph contained in Article VIII of the Existing
Credit Agreement is hereby amended and restated to read in its entirety as
follows:

“Each Canadian Lender hereby certifies that it is a Canadian Qualified Lender.”

 

9



--------------------------------------------------------------------------------



 



  (y)   Section 9.04(b)(i)(A) of the Existing Credit Agreement is hereby amended
and restated to read in its entirety as follows:

“(A) the Administrative Borrower, provided that no consent of the Administrative
Borrower shall be required for an assignment to a Lender, an Affiliate of a
Lender (other than an assignment by a Canadian Lender to a Lender or an
Affiliate which is not a Canadian Qualified Lender) or an Approved Fund or, if a
Default or an Event of Default has occurred and is continuing, any other
assignee;”

  (z)   The third sentence contained in Section 9.04(c)(ii) of the Existing
Credit Agreement is hereby amended and restated to read in its entirety as
follows:

“For greater certainty, any Canadian Lender that intends to sell a participation
to a Person which is not a Canadian Qualified Lender shall give prior written
notice thereof to the Canadian Borrower.”

  (aa)   The Commitment Schedule attached to the Existing Credit Agreement is
hereby amended and replaced in its entirety with the Commitment Schedule
attached to this Amendment.     2.   Amendments to Security Agreement.     (a)  
Section 3.11 of the Security Agreement is hereby amended and restated in its
entirety as follows:

“3.11 Filing Requirements. None of the Collateral is of a type for which
security interests or liens may be perfected by filing under any federal statute
except for (a) vehicles and (b) Patents, Trademarks and Copyrights held by each
Grantor and described in Exhibit D.”

  (b)   Section 4.3(d) of the Security Agreement is hereby amended and restated
in its entirety as follows:

“(d) [Intentionally Omitted].”

  (c)   Section 4.3(e) of the Security Agreement is hereby amended and restated
in its entirety as follows:

“(e) Titled Vehicles. Each Grantor will give the Administrative Agent notice of
its acquisition of any vehicle covered by a certificate of title and deliver to
the Administrative Agent, upon request, the original of the vehicle title
certificate with respect to any such vehicle and upon Administrative Agent’s
request after the occurrence and during the continuance of an Event of Default,
provide and/or file all other documents or instruments necessary to have the
Lien of the Administrative Agent noted on any such certificate or with the
appropriate state office.”

  3.   Amendment Fees. The Borrowers shall pay to Administrative Agent for the
account of each Lender who executes and delivers this Amendment, a
non-refundable amendment fee equal to 0.50% of such Lender’s aggregate
Commitment (calculated after giving effect to the amendments contained herein),
which amendment fees shall be fully earned and due and payable on the date
hereof.

 

10



--------------------------------------------------------------------------------



 



  4.   Conditions Precedent to Effectiveness of this Amendment. This Amendment
and the amendments to the Existing Credit Agreement contained herein shall
become effective, and shall become part of the Credit Agreement, on the date
(the “Third Amendment Effective Date”) when each of the following conditions
precedent shall have been satisfied in the sole discretion of Administrative
Agent or waived by Administrative Agent:

  a.   Amendment. Administrative Agent shall have received this Amendment fully
executed in a sufficient number of counterparts for distribution to all parties.
    b.   Representations and Warranties. The representations and warranties set
forth herein and in the Existing Credit Agreement (other than any such
representations or warranties that, by their terms, are specifically made as of
a date other than the date hereof) must be true and correct in all material
respects, as updated by the schedules attached hereto as Annex A.     c.  
Amendment Fee Letters. Administrative Agent shall have received two Amendment
Fee Letters, each in form and substance satisfactory to Administrative Agent,
executed by Borrowers (each, an “Amendment Fee Letter”).     d.   Payment of
Fees. Administrative Agent shall have received from Borrowers all fees due and
payable on or before the effective date of this Amendment, including, without
limitation: (i) the amendment fees set forth in Section 3 hereof; and (ii) all
fees payable in connection with this Amendment pursuant to each Amendment Fee
Letter.     e.   Other Required Documentation. Administrative Agent shall have
received all other documents and legal matters in connection with the
transactions contemplated by this Amendment and such documents shall have been
delivered or executed or recorded and shall be in form and substance
satisfactory to Administrative Agent.

  5.   Assignment. On the Third Amendment Effective Date, but immediately prior
to giving effect to the amendments contained in Section 2 of this Amendment,
Harris N.A. hereby agrees to sell and assign without representation, recourse,
or warranty (except that Harris N.A. represents it has authority to execute and
deliver this Amendment and sell its Obligations contemplated hereby, which
Obligations are owned by Harris N.A. free and clear of all Liens), and Bank of
Montreal hereby agrees to purchase, 100% of Harris N.A.’s outstanding
Obligations under the Credit Agreement and the Loan Documents for a purchase
price equal to the outstanding principal balance of Loans and accrued but unpaid
interest and fees owed to Harris N.A. under the Credit Agreement as of the Third
Amendment Effective Date, which purchase price shall be paid in immediately
available funds on the Third Amendment Effective Date. Upon the execution and
delivery of this Amendment by Harris N.A., the Lenders, and the Borrowers and
the payment of the Obligations owing to Harris N.A., Harris N.A. shall cease to
be a Lender under the Credit Agreement and the other Loan Documents and (i) Bank
of Montreal shall have the rights of Harris N.A.

 

11



--------------------------------------------------------------------------------



 



      thereunder subject to the terms and conditions hereof and (ii) Harris N.A.
shall have relinquished its rights (other than rights that survive the repayment
of the Obligations owed to Harris N.A. in accordance with the terms of the
Credit Agreement) and be released from its obligations under the Credit
Agreement. The parties hereto agree that, except as provided for in the
preceding sentence, all references in the Loan Documents to the Lenders or any
Lender shall from and after the date hereof no longer include Harris N.A.     6.
  Representations and Warranties. Each Borrower represents and warrants as
follows:

  a.   Authority. Each Borrower has the requisite corporate power and authority
to execute and deliver this Amendment, and to perform its obligations hereunder
and under the Loan Documents (as amended or modified hereby) to which it is a
party. The execution, delivery, and performance by each Borrower of this
Amendment have been duly approved by all necessary corporate action, have
received all necessary governmental approval, if any, and do not contravene (i)
any law or (ii) any contractual restriction binding on such Borrower, except for
contraventions of contractual restrictions which would not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect. No
other corporate proceedings are necessary to consummate such transactions.    
b.   Enforceability. This Amendment has been duly executed and delivered by each
Borrower. This Amendment and each Loan Document (as amended or modified hereby)
(i) is the legal, valid, and binding obligation of each Borrower, enforceable
against each Borrower in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium, or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law, and
(ii) is in full force and effect.     c.   Representations and Warranties. The
representations and warranties contained in each Loan Document (other than any
such representations or warranties that, by their terms, are specifically made
as of a date other than the date hereof) are correct in all material respects on
and as of the date hereof as though made on and as of the date hereof, as
updated by the schedules attached hereto as Annex A.     d.   No Default. No
event has occurred and is continuing that constitutes a Default or Event of
Default.

  7.   Choice of Law. The validity of this Amendment, the construction,
interpretation and enforcement hereof, and the rights of the parties hereto with
respect to all matters arising hereunder or related hereto shall be determined
under, governed by, and construed in accordance wit the laws of the State of New
York.     8.   Counterparts. This Amendment may be executed in any number of
counterparts and by different parties and separate counterparts, each of which
when so executed and delivered, shall be deemed an original, and all of which,
when taken together, shall constitute one and the same instrument. Delivery of
an executed counterpart of a signature page to this Amendment by telefacsimile
shall be effective as delivery of a manually executed counterpart of the
Amendment.

 

12



--------------------------------------------------------------------------------



 



  9.   Reference to and Effect on the Loan Documents.

  a.   Upon and after the Third Amendment Effective Date, each reference in the
Existing Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of
like import referring to the Credit Agreement, and each reference in the other
Loan Documents to “the Credit Agreement”, “thereof” or words of like import
referring to the Credit Agreement, shall mean and be a reference to the Credit
Agreement as modified and amended hereby.     b.   Upon and after the Third
Amendment Effective Date, each reference in the Security Agreement to “this
Agreement”, “hereunder”, “hereof” or words of like import referring to the
Security Agreement, and each reference in the other Loan Documents to “the
Security Agreement”, “thereof” or words of like import referring to the Security
Agreement, shall mean and be a reference to the Security Agreement as modified
and amended hereby.     c.   Except as specifically amended in Section 1 and
Section 2 of this Amendment, the Existing Credit Agreement, the Security
Agreement and all other Loan Documents, are and shall continue to be in full
force and effect and are hereby in all respects ratified, and confirmed and
shall constitute the legal, valid, binding, and enforceable obligations of
Borrowers to Administrative Agent and the Lenders without defense, offset,
claim, or contribution.     d.   The execution, delivery and effectiveness of
this Amendment shall not, except as expressly provided herein, operate as a
waiver of any right, power, or remedy of Administrative Agent or any Lender
under any of the Loan Documents, nor constitute a waiver of any provision of any
of the Loan Documents.

  10.   Ratification. Each Borrower hereby restates, ratifies and reaffirms each
and every term and condition set forth in the Credit Agreement and the Security
Agreement, as amended hereby, and the Loan Documents effective as of the date
hereof.     11.   Estoppel. To induce Administrative Agent and Lenders to enter
into this Amendment and to induce Administrative Agent and the Lenders to
continue to make advances to Borrowers under the Credit Agreement, each Borrower
hereby acknowledges and agrees that, after giving effect to this Amendment, as
of the date hereof, there exists no Default or Event of Default and no right of
offset, defense, counterclaim, or objection in favor of any Borrower as against
Administrative Agent or any Lender with respect to the Obligations.     12.  
Integration. This Amendment, together with the other Loan Documents,
incorporates all negotiations of the parties hereto with respect to the subject
mater hereof and is the final expression and agreement of the parties hereto
with respect to the subject matter hereof.     13.   Severability. In case any
provision in this Amendment shall be invalid, illegal, or unenforceable, such
provision shall be severable from the remainder of this Amendment and the
validity, legality , and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby.

 

13



--------------------------------------------------------------------------------



 



  14.   Submission of Amendment. The submission of this Amendment to the parties
or their agents or attorneys for review or signature does not constitute a
commitment by Administrative Agent or any Lender to waive any of their
respective rights and remedies under the Loan Documents, and this Amendment
shall have no binding force or effect until all of the conditions to the
effectiveness of this Amendment have been satisfied as set forth herein.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

14



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

            CORE-MARK HOLDING COMPANY, INC.
      By   /s/ Greg Antholzner         Name:   Greg Antholzner        Title:  
VP Finance & Treasurer        CORE-MARK INTERNATIONAL, INC.
      By   /s/ Greg Antholzner         Name:   Greg Antholzner        Title:  
VP Finance & Treasurer        CORE-MARK HOLDINGS I, INC.
      By   /s/ Greg Antholzner         Name:   Greg Antholzner        Title:  
VP Finance & Treasurer        CORE-MARK HOLDINGS II, INC.
      By   /s/ Greg Antholzner         Name:   Greg Antholzner        Title:  
VP Finance & Treasurer        CORE-MARK HOLDINGS III, INC.
      By   /s/ Greg Antholzner         Name:   Greg Antholzner        Title:  
VP Finance & Treasurer        CORE-MARK MIDCONTINENT, INC.
      By   /s/ Greg Antholzner         Name:   Greg Antholzner        Title:  
VP Finance & Treasurer   

 

15



--------------------------------------------------------------------------------



 



            CORE-MARK INTERRELATED COMPANIES, INC.
      By   /s/ Greg Antholzner         Name:   Greg Antholzner        Title:  
VP Finance & Treasurer        HEAD DISTRIBUTING COMPANY
      By   /s/ Greg Antholzner         Name:   Greg Antholzner        Title:  
VP Finance & Treasurer        MINTER-WEISMAN CO.
      By   /s/ Greg Antholzner         Name:   Greg Antholzner        Title:  
VP Finance & Treasurer     

 

16



--------------------------------------------------------------------------------



 



Acknowledged and agreed to as of the date set forth above:

          JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and a Revolving Lender
      By   /s/ Kevin D. Padgett         Name:   Kevin D. Padgett        Title:  
Vice President       

          JPMORGAN CHASE BANK, N.A.,
TORONTO BRANCH,
as a Canadian Lender
      By   /s/ Steve Voigt         Name:   Steve Voigt        Title:   Senior
Vice President     

 

17



--------------------------------------------------------------------------------



 



         

          BANK OF AMERICA, N.A.,
as a Revolving Lender
      By   /s/ Gregory A. Jones         Name:   Gregory A. Jones        Title:  
SVP       

          BANK OF AMERICA, N.A.,
(acting through its Canada branch),
as a Canadian Lender
      By   /s/ Medina Sales de Andrade         Name:   Medina Sales de Andrade 
      Title:   Vice President     

 

18



--------------------------------------------------------------------------------



 



         

          WACHOVIA CAPITAL FINANCE
CORPORATION (WESTERN),
as a Revolving Lender
      By   /s/ Juan Barrera         Name:   Juan Barrera        Title:   Vice
President       

          WACHOVIA CAPITAL
FINANCE CORPORATION (CANADA),
as a Canadian Lender
      By   /s/ Juan Barrera         Name:   Juan Barrera        Title:   Vice
President     

 

19



--------------------------------------------------------------------------------



 



         

          UNION BANK, N.A.,
as a Revolving Lender
      By   /s/ Michele Scafani         Name:   Michele Scafani        Title:  
Vice President        UNION BANK, N.A., CANADA BRANCH
as a Canadian Lender
      By   /s/ Michele Scafani         Name:   Michele Scafani        Title:  
Vice President     

 

20



--------------------------------------------------------------------------------



 



         

          THE BANK OF NOVA SCOTIA,
as a Revolving Lender and a Canadian Lender
      By   /s/ Patrik G. Norris         Name:   Patrik G. Norris        Title:  
Director     

 

21



--------------------------------------------------------------------------------



 



         

          BANK OF MONTREAL,
as a Revolving Lender
      By   /s/ Michael W. Scolaro         Name:   Michael W. Scolaro       
Title:   Managing Director        BANK OF MONTREAL,
as a Canadian Lender
      By   /s/ Sean P. Gallaway         Name:   Sean P. Gallaway        Title:  
Vice President     

 

22



--------------------------------------------------------------------------------



 



         

[PAGE INTENTIONALLY LEFT BLANK]

 

23



--------------------------------------------------------------------------------



 



          HARRIS N.A.
      By   /s/ Michael W. Scolaro         Name:   Michael W. Scolaro       
Title:   Managing Director     

 

24



--------------------------------------------------------------------------------



 



         

COMMITMENT SCHEDULE

                      Revolving     Canadian   Lender   Commitment    
Commitment  
JPMorgan Chase Bank, N.A.
  $ 45,000,000     cdn.$ 24,750,000
Wachovia Capital Finance Corporation (Western)
  $ 45,000,000     cdn.$ 0  
Wachovia Capital Finance Corporation (Canada)
  $ 0     cdn.$ 24,750,000  
Bank of America, N.A.
  $ 25,000,000     cdn.$ 13,750,000  
Union Bank, N.A.
  $ 20,000,000     cdn.$ 11,000,000  
The Bank of Nova Scotia
  $ 20,000,000     cdn.$ 11,000,000  
Bank of Montreal
  $ 45,000,000     cdn.$ 24,750,000  
 
           
 
           
Total
  $ 200,000,000     cdn.$ 110,000,000  
 
           

 

25



--------------------------------------------------------------------------------



 



ANNEX A
See attached.

 

26



--------------------------------------------------------------------------------



 



CORE-MARK INTERNATIONAL, INC.

              SCHEDULE OF INTELLECTUAL PROPERTY   ANNEX A

Trademarks

                                                                  Mark   Legal
Entity     Country     Classes     App. No.     App. Date     Reg. No.     Reg.
Date     Status  
ARCADIA BAY
  Core-Mark International, Inc.   United States     30       75/441,335      
2/26/98       2,216,513       1/5/1999     Registered
ARCADIA BAY
  Core-Mark International, Inc.   United States     35       75/501,429      
6/11/98       2,323,187       2/29/2000     Registered
CABLE CAR
  Core-Mark International, Inc.   United States     29, 30, 31       72/333,672
      7/28/69       0,929,258       2/15/72     Registered
CABLE CAR (and design)
  Core-Mark International, Inc.   Canada   NA     887,595       8/14/98    
TMA515,324       8/25/99     Registered
CABLE CAR (and design)
  Core-Mark International, Inc.   United States     30       75/177,978      
10/07/96       2,108,906       10/28/97     Registered
CABLE CAR (and design)
  Core-Mark International, Inc.   United States     29, 30       77/363,344    
  1/3/08       3,574,884       2/17/09     Registered
CABLE CAR SINCE 1890 & Design
  Core-Mark International, Inc.   United States     30       74/354,407      
2/1/93       1,810,976       12/14/93     Registered
CORE-MARK
  Core-Mark International, Inc.   Canada   NA     480,956       1/15/82    
TMA272,823       10/15/82     Registered
CORE-MARK
  Core-Mark International, Inc.   United States     42       73/360,195      
4/16/82       1,283,707       6/26/84     Registered
CORE-MARK INTERNATIONAL & Design (New Design Logo)
  Core-Mark International, Inc.   United States     42       74/389,810      
5/13/93       1,834,121       5/3/94     Registered
CORE-MARK INTENRATIONAL & Design Logo (YOU CAN COUNT ON US)
  Core-Mark International, Inc.   United States     42       74/391,973      
5/18/93       1,834,123       5/3/94     Registered
EMERALD
  Core-Mark International, Inc.   United States     16       74/278,498      
5/26/92       1,930,380       10/31/95     Registered

 

 



--------------------------------------------------------------------------------



 



CORE-MARK INTERNATIONAL, INC.

              SCHEDULE OF INTELLECTUAL PROPERTY   ANNEX A

Trademarks

                                                                  Mark   Legal
Entity     Country     Classes     App. No.     App. Date     Reg. No.     Reg.
Date     Status  
EMERALD
  Core-Mark International, Inc.   United States     16       76/354,062      
12/31/01       2,807,166       1/20/04     Registered
JAVA STREET (and design)
  Core-Mark International, Inc.   United States     35       75/849,949      
11/16/99       2,429,626       2/20/01     Registered
QUICKEATS
  Core-Mark International, Inc.   United States     35       78/912,119      
6/20/06       3,390,137       2/26/08     Registered
QUICKEATS
  Core-Mark International, Inc.   United States     43       78/912,123      
6/20/06       3,337,314       11/13/07     Registered
RICHLAND VALLEY
  Core-Mark International, Inc.   United States     29       77/113,939      
2/22/07                     Allowed
RICHLAND VALLEY
  Core-Mark International, Inc.   United States     30       77/114,070      
2/22/07                     Allowed
RICHLAND VALLEY
  Core-Mark International, Inc.   United States     32       77/113,953      
2/22/07                     Allowed
RICHLAND VALLEY (and design)
  Core-Mark International, Inc.   United States     29       77/116,349      
2/26/07                     Allowed
RICHLAND VALLEY (and design)
  Core-Mark International, Inc.   United States     30       77/116,345      
2/26/07                     Allowed
RICHLAND VALLEY (and design)
  Core-Mark International, Inc.   United States     32       77/113,975      
2/22/07                     Allowed

 

 



--------------------------------------------------------------------------------



 



CORE-MARK INTERNATIONAL, INC.

              SCHEDULE OF INTELLECTUAL PROPERTY   ANNEX A

Trademarks

                                                                  Mark   Legal
Entity     Country     Classes     App. No.     App. Date     Reg. No.     Reg.
Date     Status  
SMARTSTOCK
  Core-Mark International, Inc.   Canada   NA     867,945       2/2/98    
TMA737,108       3/27/09     Registered
SMARTSTOCK
  Core-Mark International, Inc.   United States     35       75/334,833      
8/2/97       2,271,065       8/17/99     Registered
TASTEFULLY YOURS
  Core-Mark International, Inc.   United States     30       74/073,273      
6/27/90       1,721,154       9/29/92     Registered
TASTEFULLY YOURS
  Core-Mark International, Inc.   United States     29       74/234,229      
12/30/91       1,711,973       9/1/92     Registered

Tradenames
The company uses and has registered a number of trade names including
derivatives of the legal corporate names listed on schedule 3.15. In addition,
the company runs its two consolidation warehouses using the names Allied
Merchandising Industry and Artic Cascade and a number of derivatives thereof.

 

 



--------------------------------------------------------------------------------



 



    CORE-MARK INTERNATIONAL, INC.
SCHEDULE OF INSURANCE
as of January 7, 2010   ANNEX A

                                                      Policy   Policy       AM
Best               Deductible           Policy   Number   Period   Carrier  
Rate   Limits         Comments   Premium  
CASUALTY
                                       
1
  Commercial General Liability   HDO G24938153   1/1/2010 - 1/1/2011   ACE
American Insurance Company   A+ XV   $ 3,000,000     Each Occurrence   $500,000
Deductible   $ 116,587  
 
                      $ 3,000,000     Personal & Advertising Injury   (excluding
ALAE)   (excl claim handling and loss control)  
 
                      $ 3,000,000     Products-Completed Operations Aggregate  
   
 
                      $ 5,000,000     General Aggregate            
 
                      $ 1,000,000     Damage to Premises Rented to you — Any one
Premise            
 
                      Excluded     Medical Expense            
 
  Employee Benefits Liability                   $ 1,000,000     Each Claim      
     
 
  (Claims Made)                   $ 1,000,000     Aggregate            
 
                              Retro Date: 1/1/09            
2
  Business Automobile Liability   ISA H08583572   1/1/2010 - 1/1/2011   ACE
American Insurance Company   A+ XV   $ 5,000,000     Liability — Any Auto  
$500,000 Deductible   $ 875,853  
 
  & Physical Damage                   Statutory     Personal Injury Protection  
(excluding ALAE)   (excl claim handling and loss control)  
 
                      Statutory     Uninsured/Underinsured Motorists        
 
                      $ 500,000     Comprehensive Deductible — Owned Autos      
     
 
                      $ 500,000     Collision Deductible — Owned Autos          
 
 
                              Auto Physical Damage (Symbols 2 & 8)            
 
                      $ 500,000     Comprehensive Deductible            
 
                      $ 500,000     Collision Deductible            
3
  Workers Compensation &   WLR C45709127   1/1/2010 - 1/1/2011   ACE American
Insurance Company   A+ XV   Statutory     Workers Compensation   $500,000
Deductible   $ 735,047  
 
  Employers Liability                               (excluding ALAE)   (excl
claim handling and loss control)  
 
  (Deductible)                           Emploiyers Liability        
 
  (All states Except Wisconsin)                   $ 1,000,000     Bodily Injury
by Accident — Each Accident            
 
                      $ 1,000,000     Bodily Injury by Disease — Policy Limit  
    (incl assessments)  
 
                      $ 1,000,000     Bodily Injury by Disease — Each Employee  
         
 
                                      (Incl in WC Premium above)
4
  Workers Compensation &   SCF C45709139   1/1/2010 - 1/1/2011   ACE American
Insurance Company   A+ XV   Statutory     Workers Compensation   $500,000
Deductible    
 
  Employers Liability                               (excluding ALAE)        
 
  (Retro)                           Emploiyers Liability            
 
  (Wisconsin)                   $ 1,000,000     Bodily Injury by Accident — Each
Accident            
 
                      $ 1,000,000     Bodily Injury by Disease — Policy Limit  
         
 
                      $ 1,000,000     Bodily Injury by Disease — Each Employee  
         
5
  Umbrella Liability - Lead   XOO G24905159   1/1/2010 - 1/1/2011   ACE Property
& Casualty Ins. Co.   A+ XV   $ 25,000,000     Each Occurrence   $10,000 Self
Insured Retention   $ 180,392  
 
                      $ 25,000,000     General Aggregate            
6
  Excess Liability   LQ1 B71-073620-110   1/1/2010 - 1/1/2011   Liberty
Insurance Underwriters, Inc.   A XV   $ 35,000,000     Each Occurrence       $
78,000  
 
              (Liberty International)       $ 35,000,000     General Aggregate  
         
 
                              Excess of $25,000,000            
 
                                  $5,000 Deductible - Per Claim or Corrective  
     
7
  Storage Tank Liability   G21858584 - 002   6/7/09 - 6/7/10   ACE American
Insurance Company   A+ XV   $ 2,000,000     Per Storage Tank Incident   Action
Cost   $ 690  
 
                      $ 2,000,000     Aggregate   Retrodate: May 30, 1997      
 
 
                      $ 2,000,000     Aggregate Legal Defensive Expenses        
   

 





--------------------------------------------------------------------------------



 



    CORE-MARK INTERNATIONAL, INC.
SCHEDULE OF INSURANCE
as of January 7, 2010   ANNEX A

                                                      Policy   Policy       AM
Best               Deductible           Policy   Number   Period   Carrier  
Rate   Limits         Comments   Premium  
8
  Foreign Liability   CXCD36926235   1/1/2010 — 1/1/2011   ACE American
Insurance Company   A+ XV   $ 3,000,000     Per Occurrence       $8,050  
 
                      $ 3,000,000     Products/Completed Operations Aggregate  
    US$  
 
                      $ 3,000,000     Personal & Advertising Injury Agggregate  
         
 
                      $ 3,000,000     Premises Damage Per Occurrence            
 
                      $ 10,000     Medical Expenses Any One Person            
 
                      $ 1,000,000     Employee Benefits Liability ($1,000
Deductible)            
 
                      $ 3,000,000     Contingent Auto Liability            
 
                              Benefits for Voluntary Compensation —            
 
                              North Americans — State of Hire            
 
                              Third Country Nationals — Country of Origin      
     
 
                              Local Nationals — Employers Liability only        
                                                 
 
                      $ 500,000     Policy Limit for Medical Assistance Services
           
 
                      $ 1,000,000     EL — Each Accident — Bodily Injury by
Accident            
 
                      $ 1,000,000     EL — Each Employee — Bodily Injury by
Disease            
 
                      $ 1,000,000     EL — Policy Limit — Bodily Injury by
Disease            
 
  Canadian General Liability   CGL322703   1/1/2010 — 1/1/2011   ACE-INA
Insurance (Toronto, Canada)   A+ IX   $ 3,000,000     Per Occurrence. Bodily
Injury, Property Damage, Personal Injury & Advertising Injury and Employer’s
Liability Combined.   Nil     $62,338  
 
                      $ 3,000,000     Products/Completed Operations Annual Agg  
    US$  
 
  Canadian Non-owned Auto Liability                           Legal Liability
For Bodily Injury To Or Death Of Any Person Or Damage To            
 
  (for Short-term Rental Units)   SPF425908   1/1/2010 — 1/1/2011   ACE-INA
Insurance (Toronto, Canada)   A+ IX   $ 3,000,000     Property Of Others Not In
The Care, Custody Or Control Of The Insured.   Nil     $12,667  
 
                                      US$  
 
  Canadian Auto Liability   CAC301871   3/31/09 — 3/31/2010   ACE INA (Marsh —
Calgary)   A+ IX   CAD 3,000,000     Per Occurrence. Third Party Liability and
Statutory Accident Benefits, CSL   CAD 5,000 Property Damage Reimbursement
Deductible   CAD 112,607  
 
  PROPERTY                                        
9
  Property   12815363   08/01/09 — 08/01/10   Lexington Insurance Co.   A XV    
      $25,000,000 lead — US Locations   $25,000/Core deductible     $838,766  
 
  including Boiler & Machinery           Southern Risk Specialists              
Refer to Policy for additional sub-limits   Earth Movement: $100,000 Per
Occurrence EXCEPT   Excluding taxes  
 
                                  Earth Movement California Locations: 5% TIV  
     
 
  and including ADC AND RDC                               per location /
$250,000 (min)   and surcharges  
 
                                  Flood: $100,000 Per Occurrence EXCEPT        
 
                                  Flood-Zone A Buildings: $500,000 Per Occ.    
   
 
                                  Flood-Zone A Contents: $500,000 Per Occ.      
 
 
                                  Flood-Zone A — Time Element: $100,000 Per Occ.
       
 
                                  Named Windstorm in Tier 1 counties in AL, GA,
       
 
                                  NC, SC, MS, LA, TX, VA and all of FL: 5%TIV  
     
 
                                  per location /$250,000 (min)        
 
                                  Inland Transit: $25,000        
9 (A)
  Property   9897653   8/1/09 — 8/1/10   AIG Commercial Insurance Company   A XV
          $25,000,000 lead — Canada Locations   $25,000/Core   USD 61,234  
 
  Including Boiler & Machinery           of Canada               Refer to Policy
for additional sub-limits   Earth Movement: $100,000 Per Occurrence   Excluding
provincial  
 
                                  Flood: $100,000 Per Occurrence   taxes  
 
                                  Refer to policy for additional deductibles    
   
10
  Property   PL325709   8/1/09 — 8/1/10   Lloyd’s of London   A XV          
$45,000,000 Part of $50,000,000   Refer to Cover Note for Excess Wording Clause
    $92,778  
 
  Including Boiler & Machinery                           Excess $25,000,000    
  Excluding taxes  
 
  and including ADC AND RDC                           Program Sublimits Apply  
    and surcharges  
 
                                      for US Locations  
 
                              (One policy issued for US & Canada but            
 
                              Marsh Dallas bills for the US Locations &      
USD 11,623  
 
                              Marsh Toronto bills for the Canada Locations)    
  for Canada locations  
 
                                      Excluding provincial  
 
                                      taxes  





--------------------------------------------------------------------------------



 



    CORE-MARK INTERNATIONAL, INC.
SCHEDULE OF INSURANCE
as of January 7, 2010   ANNEX A

                                                      Policy   Policy       AM
Best               Deductible           Policy   Number   Period   Carrier  
Rate   Limits         Comments   Premium  
11
  Property Including Boiler & Machinery and including ADC AND RDC   GEP2427  
8/1/09 - 8/1/10   Lloyd’s of London   A XV           $5,000,000 Part of
$50,000,000
Excess $25,000,000 Program Sublimits Apply   Refer to Cover Note for Excess
Wording Clause   $ 10,309  
 
                                  Excluding taxes and surcharges  
 
                                      for US Locations  
 
                              (One policy issued for US & Canada but       USD
1,546  
 
                              Marsh Dallas bills for the US Locations &      
for Canada locations  
 
                              Marsh Toronto bills for the Canada Locations)    
  Excluding provincial  
 
                                      taxes  
12
  Property   XIN37628   8/1/09 - 8/1/10   Integon Specialty   A- IX          
$25,000,000   Refer to Policy for Excess   $ 30,000  
 
  Including Boiler & Machinery   US Locations Only                       Excess
$75,000,000   Wording Clause   Excluding taxes  
 
  and including ADC AND RDC                           Program Sublimits Apply  
    and surcharges  
 
                              US Locations Only       NOT COVERED  
 
                                      for Canada  
 
                                      locations  
13
  Stand Alone Terrorism   TER2008004   2/15/09 - 2/15/10   Lloyds of London   A
XV           $15,103,481   $10,000   $ 7,000  
 
  for MN Warehouse                                   Excluding taxes  
 
  3750 Wells Fargo Center                                   fee and surcharges  
 
  90 South 7th St.                                        
 
  Minneapolis, MN 55402                                        
 
                                  Total Property   #VALUE!  
 
                                      Excluding taxes  
 
                                      and surcharges  
 
  FINPRO                                        
14
  Directors & Officers Liability   ELU114376-09   11/01/09-11/01/10   XL
Specialty Insurance Company   A XV   Limit (agg):   $25,000,000   $0 retention-
Non-Indemnifiable Claims   $ 450,000  
 
              (ELU)                   $250,000 retention- Each Indemnifiable
Claim        
 
                                  $750,000 retention- Each Securities Claim    
   
15
  Directors & Officers Liability (Side A DIC)   V15WQ309PNDM   11/01/09-11/01/10
  Beazley Insurance Company, Inc.   A VIII   Limit (agg):   $10,000,000 excess
$25,000,000   above   $ 110,000  
16
  Directors & Officers Liability (Side A DIC)   DFX0009945   11/01/09-11/01/10  
Great American Insurance Company   A XIII   Limit (agg):   $10,000,000 excess
$35,000,000   above   $ 93,253  
17
  Directors & Officers Liability (Side A DIC)   MCN729336/01/2009  
11/01/09-11/01/10   Axis Insurance Company   A XV   Limit (agg):   $10,000,000
excess $45,000,000   above   $ 75,042  
18
  Directors & Officers Liability (Side A DIC)   DOC 5942529-01  
11/01/09-11/01/10   Zurich American Insurance Company   A XV   Limit (agg):  
$10,000,000 excess $55,000,000   above   $ 61,500  
19
  Directors & Officers Liability (Side A DIC)   8210-9429   11/01/09-11/01/10  
Federal Insurance Company (Chubb)   A++ XV   Limit (agg):   $5,000,000 excess
$65,000,000   above   $ 26,000  
20
  Fiduciary Liability   MCN735529/01/2009   11/01/09-11/01/10   Axis Insurance
Company   A XV   Limit (agg):   $10,000,000   $50,000 retention per Claim   $
26,405  
 
                              $10,000,000 (each            
21
  Commercial Crime   FI4N439386004   04/05/09-04/05/10   Liberty Mutual
Insurance Company   A XV   Limit:   loss, except for certain sub-limited
coverages)   $250,000 Each Claim   $ 57,191  
 
              National Union Fire Ins. Co. of               $5,000,000 (each  
(except for certain sub-limits)        
22
  Special Crime   647-2001   08/05/07-08/05/10   Pittsburgh PA   A XV   Limit:  
loss, except for certain sub-limited coverages)   $0   $ 10,996  

 

 



--------------------------------------------------------------------------------



 



    ADC — ARIZONA DISTRIBUTION CENTER
SCHEDULE OF INSURANCE
As of January 7, 2010   (MARSH LOGO) [c95419c9541901.gif]

                                                      Policy   Policy       AM
Best               Deductible           Policy   Number   Period   Carrier  
Rate   Limits         Comments   Premium  
 
  CASUALTY (Separate Program for ADC)                                        
1
  Commercial General Liability   OGL G24938177   1/1/2010 - 1/1/2011   ACE
American Insurance Company   A+ XV   $ 1,000,000     Each Occurrence  
Guaranteed Cost   $ 36,154  
 
                      $ 1,000,000     Personal & Advertising Injury            
 
                      $ 2,000,000     Products-Completed Operations Aggregate  
         
 
                      $ 2,000,000     General Aggregate            
 
                      $ 300,000     Damage to Premises Rented to you — Any one
Premises            
 
                      $ 10,000     Medical Expense — Any one Person            
 
                      $ 1,000,000     Each Claim            
 
                      $ 1,000,000     Aggregate            
 
                      $ 1,000     Deductible            
 
                              Retro Date: 1/1/09            
2
  Business Automobile Liability & Physical Damage   CAL H08583596   1/1/2010 -
1/1/2011   ACE American Insurance Company   A+ XV   $ 5,000,000     Liability
Each Accident — Any Auto   Guaranteed Cost   $ 156,651  
 
                      Statutory     Personal Injury Protection            
 
                      $ 5,000     Medical Payments — Owned Autos            
 
                      $ 100,000     Uninsured/Underinsured Motorists Each
Accident — Owned Autos            
 
                              Auto Physical Damage (Symbols 2 & 8)      
Included  
 
                      $ 2,500     Comprehensive Deductible (ACV) — Owned Autos &
Hired Car            
 
                      $ 2,500     Collision Deductible (ACV) — Owned Autos &
Hired Car            
3
  Workers Compensation & Employers Liability   NWC C45709152   1/1/2010 -
1/1/2011   ACE American Insurance Company   A+ XV   Statutory     Workers
Compensation   Guaranteed Cost   $ 274,536  
 
                                           
 
                                        (Includes CM Arizona)  
 
                              Emploiyers Liability            
 
                      $ 1,000,000     Bodily Injury by Accident — Each Accident
           
 
                      $ 1,000,000     Bodily Injury by Disease — Policy Limit  
         
 
                      $ 1,000,000     Bodily Injury by Disease — Each Employee  
         
 
  UMBRELLA / EXCESS (Refer to Core-Mark Program)                                
 
  Refer to policies on “Core-Mark” tab no separate policy for ADC              
            Included on Umbrella/Excess Liability program       Refer to
“Core-Mark” tab  
 
                                       
 
  PROPERTY (Refer to Core-Mark program)                                
 
  Refer to policies on “Core-Mark” tab                           Included on
Property program       Refer to “Core-Mark” tab no separate policy for ADC  

 

 



--------------------------------------------------------------------------------



 



    RDC — VALERO REGIONAL DISTRIBUTION CENTER
SCHEDULE OF INSURANCE
As of January 7, 2010   (MARSH LOGO) [c95419c9541901.gif]

                                                      Policy   Policy       AM
Best                           Policy   Number   Period   Carrier   Rate  
Limits         Comments   Premium  
 
  CASUALTY (Separate Program for TDC)                                        
1
  Commercial General Liability   OGL G24938165   1/1/2010 - 1/1/2011   ACE
American Insurance Company   A+ XV   $ 1,000,000     Each Occurrence  
Guaranteed Cost   $ 84,757  
 
                      $ 1,000,000     Personal & Advertising Injury            
 
                      $ 2,000,000     Products-Completed Operations Aggregate  
         
 
                      $ 2,000,000     General Aggregate            
 
                      $ 300,000     Damage to Premises Rented to you — Any one
Premises            
 
                      $ 10,000     Medical Expense - Any one Person            
 
 
                      $ 1,000,000     Each Claim            
 
                      $ 1,000,000     Aggregate            
 
                      $ 1,000     Deductible            
 
                              Retro Date: 1/1/09            
2
  Business Automobile Liability   CAL H08583584   1/1/2010 - 1/1/2011   ACE
American Insurance Company   A+ XV   $ 5,000,000     Liability Each Accident —
Any Auto   Guaranteed Cost   $ 196,390  
 
  & Physical Damage                   Statutory     Personal Injury Protection  
         
 
  (Including Auto Loan/Lease Gap Coverage)                   $ 5,000     Medical
Payments — Owned Autos            
 
                      $ 100,000     Uninsured/Underinsured Motorists Each
Accident — Owned Autos              
 
                              Auto Physical Damage (Symbols 2 & 8)      
Included  
 
                      $ 2,500     Comprehensive Deductible (ACV) — Owned Autos &
Hired Car            
 
                      $ 2,500     Collision Deductible (ACV) — Owned Autos &
Hired Car              
 
                              Auto Loan / Lease Gap Coverage — all leased autos
      Included    
3
  Workers Compensation &   NWC C45709140   1/1/2010 - 1/1/2011   ACE American
Insurance Company   A+ XV   Statutory     Workers Compensation   Guaranteed Cost
  $ 400,194  
 
  Employers Liability                                        
 
                              Emploiyers Liability            
 
                      $ 1,000,000     Bodily Injury by Accident — Each Accident
           
 
                      $ 1,000,000     Bodily Injury by Disease — Policy Limit  
         
 
                      $ 1,000,000     Bodily Injury by Disease — Each Employee  
         
 
  UMBRELLA / EXCESS (Refer to Core-Mark Program)                                
   
 
  Refer to policies on “Core-Mark” tab no separate policy for RDC              
            Included on Umbrella/Excess Liability program       Refer to
“Core-Mark” tab  
 
  PROPERTY (Refer to Core-Mark Program)                                    
 
  Refer to policies on “Core-Mark” tab no separate policy for RDC              
            Included on Property program       Refer to “Core-Mark” tab  
 
                                         
 
                                  Total   $ 681,341  
 
                                       

 

